Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0001762
                                                      11-JUL-2013
                                                      09:12 AM



                         SCPW-13-0001762

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        CAROLYN MIZUKAMI,
                            Petitioner,

                               vs.

   DON QUIJOTE (USA) CO. LTD., DTRIC INSURANCE COMPANY, LTD.,
                          Respondents.


                       ORIGINAL PROCEEDING
                     (CIV. NO. 12-1-3273-12)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the document submitted by

petitioner Carolyn Mizukami entitled “Plaintiff’s Original

Proceeding for this Supreme Court of Hawai#i’s Findings of the

Unconstitutionally-Applied HRS § 605-14 Unauthorized-Practice-of-

Law, In-Itself & to Abrogate Fundamental Rights Secured by the

HRS Chapter 551D Uniform Durable Power of Attorney Act Amongst

States & in Circuit Court Civil No. 12-1-003273”, which the

appellate clerk’s office filed on July 5, 2013, and which the

court reviews as a petition for a writ of mandamus, and the

record, it appears that petitioner has alternative means to seek

the requested relief and, therefore, is not entitled to a writ of
mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).    Accordingly,

            IT IS HEREBY ORDERED that the motion is denied.

            DATED: Honolulu, Hawai#i, July 11, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                  2